DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 3 recites “the inner cylindrical surfaces have a plurality of different diameters”, but the different diameters are not clearly illustrated in the drawings. Claim 5 recites “a void defined by the support” but the drawings do not depict a void defined in the support. In the remarks dated 9/8/21, Applicant indicated that the inner cylindrical surfaces 124 and 126 define the void 128. However, these surfaces and the corresponding void are located on the spline 12, not on the support 14. None of the drawings show a view of the support 14 that includes a void. Claim 6 recites “the support includes threads”, claim 8 recites “rotor includes threads”, and claim 18 recites “the support having threads”. However, the drawings do not depict threads and instead appear to depict ridges or splines on the rotor and the support--the interior surfaces of the bearings are also not shown as being threaded, so it is not clear if the term “threads” is intended to have the meaning generally understood in the art. In the remarks dated 9/8/21, Applicant indicated that threads 144 and 204 are “a kind of screw thread”, and provides a definition of “screw threads” that limits the term to a helical structure used to convert between rotational and linear movement or force. It is again noted that no helical structure is illustrated in the drawings, and it is also noted that the original disclosure does not recite the term “screw” or “screw thread” at any point. If the threads recited in the claims are specifically required to be screw threads, then the drawings must show screw threads and there must be sufficient support in the original disclosure. Claim 10 recites “the idle end assembly packaged in a sealed plastic container”, which is not shown in the drawings. Claim 11 recites “a roller tube with a control end assembly engaged with the roller tube”, but the roller tube and the control end assembly are not shown in the drawings. Claim 12 recites “a roller blind with an electric motor system”, which is not shown in the drawings. In the remarks dated 9/8/21, 
The drawings are also objected to because 128, 142, and 202 are described in the disclosure as voids, but they each point to outer edges of respective elements and do no clearly identify voids or spaces that can be interpreted to be voids. Similarly, reference number 126 is described as an inner diameter cylindrical surface, but it points to an outer edge surface in at least Figure 2. Applicant argues that the voids 128, 142, and 202 are defined by inner cylindrical surfaces along the device, but the different inner cylindrical surfaces and corresponding voids are not clearly illustrated in the drawings. Applicant also argues that reference number 126 is analogous to the inner cylindrical surfaces 124 and 182, but reference number 126 points to an outer surface, unlike reference numbers 124 and 182, so the drawings do not clearly identify the inner cylindrical surface 126. The voids and inner diameters must be clearly identified in the drawings to ensure adequate and complete illustration of the assembly, particularly for claimed elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Double Patenting
Claims 1-8, 10-12, and 16-18 are of this application is patentably indistinct from claims 1-9, 11, 14, 16, 17, and 21 of Application No. 16/405978. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8, 10-12, and 18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7, 11, 14, 16, 17, and 21 of copending Application No. 16/890249 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of copending Application No. 16/405978 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations the claims of the instant application are anticipated by the corresponding claims of the reference application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12, 16, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An idle end assembly for a roller blind, comprising” and later recites “and consisting of one spring”. The use of both the open-ended transitional phrase “comprising” and the close-ended transitional phrase “consisting of” to describe the structure of the idle end assembly renders the claim indefinite. The idle end assembly cannot be limited to only having a spring while also reciting other structure and being open-ended for the addition of other elements. If the claim is intended to be limiting the number of springs to only one, then a negative limitation such as “comprising only one spring” or “comprising not more than one spring” should be used.
Claim 6 recites “support includes threads”, claim 8 recites “rotor includes threads”, and claim 18 recites “support having threads”. However, as described in the drawing objection above, the threads are not shown in the drawings, and a conventional threaded engagement between the bearings and the support/rotor is not sufficiently described in the disclosure. It is unclear if the “threads” recited in the claims have the structure generally defined in the art (i.e. a spiral or helical groove for rotating axial engagement), or if any kind of ridges or engaging surfaces are intended to be considered “threads”.
Dependent claims not specifically addressed above are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.
Claims 1-8, 11, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Campagna (U.S. Patent Application Publication No. 2015/0041077) in view of Azar (U.S. Patent No. 6,497,267) and Timken Ball Bearings Catalog, hereinafter referred to as Timken. Note: A copy of the NPL document ‘Timken’ was provided with the Office Action dated 3/8/21.
Regarding claim 1, Campagna discloses an idle end assembly (200) for a roller blind, comprising a splined bush (208), a support (206), two ball bearings (212, 510), a rotor (308), and an end pin (310), and consisting of one spring (216; paragraph 0119 discloses the use of a single spring coaxial with pin 206), and wherein the idle end assembly utilizes the two ball bearings for reducing friction and wear between the support and the splined bush and between the rotor and the splined bush [FIG. 7B]. Campagna does not explicitly disclose a metal strap, or that the ball bearings are sealed.
Nonetheless, Azar discloses an end assembly for a roller blind comprising a metal strap (60). Furthermore, Timken discloses sealed ball bearings (at least page D31 discloses seals for ball bearings).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Campagna to include the metal strap taught by Azar, in order to provide protection against electrostatic discharge, so as to enable safer electronic control of the roller blind. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bearings of Campagna to be sealed bearings, as taught by Timken, in order to prevent the intrusion of dust or debris over the life the of assembly.
Regarding claims 2-4, Campagna discloses that the splined bush comprises a plurality of splines or fins [FIG. 2], wherein the splined bush includes a plurality of inner cylindrical surfaces [FIG. 6A], wherein the inner cylindrical surfaces have a plurality of different diameters (cavities 210 and 508 have different internal diameters), wherein each of the inner cylindrical surfaces define a void (210, 508) [FIG. 6A].
Regarding claim 5, Campagna discloses the void defined by the support, but does not disclose that the spring is configured to reside in the void.
Nonetheless, Azar discloses an end assembly including a spring (118) configured to reside in a void of a support [FIG. 6].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring of Campagna to have the configuration including the positioning in the void taught by Azar, in order to provide a grounded connection between the tube and the end assembly for the dissipation of electrostatic discharges.
Regarding claims 6 and 8, Campagna discloses the support and the rotor, and engagement of the support and rotor with the ball bearings, but does not disclose sealed ball bearings or that the support or rotor include threads.
Nonetheless, Timken discloses sealed ball bearings and shafts including threads configured to engage inner surfaces of the ball bearings (page D31 discloses hex bore bearings and hex shafts; given a broadest reasonable interpretation in light of the disclosure, the ridges of a hex shaft read on threads as best understood).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bearings of Campagna to be sealed and to have modified the support and rotor to include threads, as taught by Timken, in order to ensure a secure connection between the bearings and the support/rotor, and to facilitate assembly.
Regarding claim 7, Campagna disclose that the support includes a polygon cross sectional insert (the channel opening 518 defines a polygon cross section) configured to engage a void (516) defined by the rotor [FIG. 5].
Regarding claims 11 and 12, Campagna discloses that the roller blind includes a roller tube (404) and a roller blind [FIG. 4B], but does not explicitly disclose a control end assembly engaged with the roller tube or an electric motor system.
Nonetheless, Azar discloses a roller blind with a control end assembly and an electric motor system (40) [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the roller blind of Campagna to include the control end assembly or electric motor system taught by Azar, in order to provide means for operation of the roller blind.
Regarding claims 16 and 17, Campagna discloses that insert defines an aperture (506) through which the end pin passes, but does not disclose a metal strap or that the spring engages the end pin.
Nonetheless, Azar discloses an end assembly including a spring (118) engaging an end pin (66) [FIG. 6], wherein spring is connected to the metal strap (60) via the end pin (66).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end assembly of Campagna to include the spring and metal strap configuration taught by Azar, in order to provide a grounded connection between the tube and the end assembly for the dissipation of electrostatic discharges to enable safer electronic control of the roller blind.
Regarding claim 18, Campagna discloses an idle end assembly (200) for a roller blind, comprising: a splined bush (208), a support (206), one spring (216), two ball bearings (212, 510), a rotor (308), and an end pin (310), the support configured to engage an inner surface of one of the two sealed ball bearings [FIG. 7B] and wherein the rotor is configured to engage an inner surface of the other one of the two sealed ball bearings [FIG. 7B]; the support includes an insert the (channel opening 518) configured to engage a void (516) defined by the rotor [FIG. 5]; the support and the rotor configured to reside into a void defined by the splined bush [FIG. 7B]; wherein the idle end assembly is configured to be inserted into a roller blind. Campagna does not explicitly disclose a metal strap, that the ball bearings are sealed, threads on the support and rotor engaging the ball bearings, or engagement of the end pin with the spring.
Nonetheless, Azar discloses an end assembly for a roller blind comprising a metal strap (60) and a spring (118) configured to reside in a void defined by a support [FIG. 6], and an insert of the support and the metal strap having an aperture through which an end pin (66) passes and engages with the spring [FIGS. 3, 6]. Furthermore, Timken discloses sealed ball bearings (at least page D31 discloses seals for ball bearings) and shafts including threads configured to engage inner surfaces of the ball bearings (page D31 discloses hex bore bearings and hex shafts; given a broadest reasonable interpretation in light of the disclosure, the ridges of a hex shaft read on threads as best understood).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Campagna to include the spring, end pin, .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Campagna (U.S. Patent Application Publication No. 2015/0041077) in view of Azar (U.S. Patent No. 6,497,267) and Timken, as set forth with respect to claim 1 above, and further in view of Faller (U.S. Patent Application Publication No. 2016/0340977).
Regarding claim 10, Campagna, as modified by Azar and Timken above, discloses the idle end assembly but does not disclose that it is packaged in a sealed plastic container.
Nonetheless, Faller discloses a roller blind end assembly packaged in a sealed plastic container (101; paragraph 0038).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end assembly of Campagna, as modified by Azar and Timken above, to include the sealed plastic container taught by Faller, in order to shield or insulate a motor of the roller blind assembly from static electricity.

Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive.
Applicant indicates that a terminal disclaimer will be filed upon allowance to overcome the rejection(s) under double patenting. It is noted that the rejection of claims 1-8, 10-12, and 18 is a statutory double patenting rejection, which cannot be overcome with a terminal disclaimer. Amendment or cancellation of the rejected claims is required.
Applicant also argues that Campagna fails to disclose a single spring. Paragraph 0119 of Campagna discloses an embodiment of the assembly that requires only a single spring sleeved over the 
Applicant also argues that the metal strap of Azar is not connected to the respective spring 118. This argument is also not found persuasive. The strap 60 of Azar is explicitly disclosed as being connected to end cap 58, which is connected to the drive shaft 66, which is connected to the spring 118, as shown in Figures 3 and 6. The claims do not require a direct connection or direct contact between the spring and the metal strap. It is further noted that a direct connection does not appear to be supported in the original disclosure, as the metal strap 22 and spring 16 of the instant application are provided on opposite sides of the assembly.
Applicant also argues that Timken is only directed to a series of ball bearings and does not teach or suggest the use of sealed ball bearings in an end assembly. This argument is also not found persuasive. Campagna discloses the use of ball bearings in an end assembly, as described in the rejection above. Timken is only relied upon to teach a type of ball bearings and the means by which the ball bearings are connected to the shaft. Modifying the ball bearings of Campagna to have the configuration taught by Timken would have been within the abilities of one having ordinary skill in the art, and would provide the obvious and known benefits of protecting the bearings and ensuring a secure connection. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for combining the references would have at least been in the knowledge available to one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Pilot (AFCP 2.0) has been extended through 9/30/22.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634